Citation Nr: 1813708	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-51 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left tympanic membrane disability.  

2.  Entitlement to service connection for recurrent ear infections, to include as secondary to a left tympanic membrane disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1957 to January 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at an informal hearing before a Decision Review Officer (DRO) in April 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he injured his left tympanic membrane in service, and that he has experienced symptoms of a left tympanic membrane disorder and recurrent ear infections since that time.  In his September 2014 notice of disagreement, the Veteran stated that during his recruit training in service, he was practicing on the rifle range without ear protection, and his left ear began to bleed, further stating that since that time, he has had a problem with draining from his left ear.  The Board notes that in a June 2016 Rating Decision, the DRO conceded that the Veteran had noise exposure in service, noting that his military occupational specialty (MOS) of infantryman was consistent with acoustic trauma.  Further, the available VA and private treatment records document that the Veteran has a history of recurrent ear infections including a MRSA infection of the left otitis media in September 2014, and further note a chronic tympanic membrane perforation.

The Veteran has not been afforded a VA examination for his claimed tympanic membrane disorder or his recurrent ear infections.  The Board notes that the Veteran underwent a May 2015 VA audiological examination to assess the nature and etiology of the Veteran's hearing loss and tinnitus, but while the examiner noted the Veteran's reported noise exposure, recurrent ear infections and left tympanic membrane perforation, she did not further address the conditions currently on appeal.  The Board finds that the evidence of record is sufficient to warrant a VA examination.  Accordingly, the Veteran must be provided a VA examination in order that a medical opinion may be obtained regarding the nature and etiology of the Veteran's claimed tympanic membrane disability and recurrent ear infection disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that a June 2016 Statement of the Case references an April 2016 informal conference hearing report, stating that the Veteran provided lay statements concerning the issues on appeal, including a discussion of his symptoms, the claimed in-service incident causing the perforation of his ear drum, and treatment he received for his claimed disorders.  It does not appear that the April 2016 informal conference hearing report has been associated with the claims file.  Thus, on remand, the AOJ is to obtain the April 2016 informal conference hearing report and associate it with the file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the April 2016 informal conference hearing report with the file. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, schedule the Veteran for a VA examination for his claimed left tympanic membrane disorder and recurrent ear infections by an appropriate professional.

The examiner is to identify any present ear disorder, to include a chronic left tympanic membrane perforation and recurrent ear infections; and for any such distinct ear disorder found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.  The examiner should specifically address the Veteran's claims that his ear disorders were caused by noise exposure in service.  

IF a left tympanic membrane perforation and recurrent ear infections are found, AND IF the Veteran's left tympanic membrane perforation is found to be at least as likely as not related to service, THEN the examiner should also opine as to whether the Veteran's recurrent ear infections are at least as likely as not (50 percent or greater probability) either (a) caused by; or (b) aggravated (e.g., worsened beyond the normal progression of that disease) by the Veteran's left tympanic membrane perforation.

If aggravation of the Veteran's recurrent ear infections by his left tympanic membrane perforation is found, the examiner must attempt to establish a baseline level of severity of his recurrent ear infections prior to aggravation by the left tympanic membrane perforation.

All opinions must be accompanied by a clear rationale.  

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




